EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anuraj Chakraborty on 2/22/2022.
The application has been amended as follows: 
in the claims:
in claim 12 line 13, delete "the rigid position" and insert--a rigid position--;
in claim 12's line 20, delete "the pixel height" and insert --a pixel height--; 
in claim 12's line 21, delete "the topographical profile" and insert--a topographical profile--;
claim 13's line 12, delete "the rigid position" and insert--a rigid position--;
claim 13's line 19, delete "the pixel height" and insert --a pixel height--; 
claim 13's line 20, delete "the topographical profile" and insert--a topographical profile--;

Reasons for Allowance
Claims 1 – 6 and 9 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim  1 is allowed because it was amended to include limitations of claim 8 which was previously indicated as possessing allowable subject matter in the Non-Final Rejection mailed on 07/14/2021. The reasons for indicating such subject matter is 
Claims 2 – 6 and 9 – 13 are allowed for the same reasons because they either depended from claim 1 or incorporate the allowable structure from claim 1 into their independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's remarks filed on 11/29/2021 argue the previously cited prior art (see pages 11 – 13). These arguments are not persuasive to the extent they conflict with the rejections set out in the Non-Final Rejection mailed on 07/14/2021. Claims 1 – 6 and 9 – 13 are allowed because the Applicant amended claim 1 to incorporate the allowable features from dependent claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743